Citation Nr: 0336692	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  00-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1943 to September 
1945, and from July 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2001, which denied service connection for left ear 
hearing loss.  

Prior to that rating decision, service connection for 
bilateral hearing loss was denied by an RO rating decision of 
December 1997.  The veteran appealed, and service connection 
for right ear hearing loss was granted in January 1999.  By a 
rating decision dated in March 2000, service connection for 
left ear hearing loss was denied, and a supplemental 
statement of the case was issued.  In a written statement 
received in September 2000, the veteran said he considered 
his claims satisfied, and that he withdrew his appeal as to 
all issues currently pending.  However, in correspondence 
dated in March 2001 and July 2001, the veteran explained that 
he was claiming service connection for hearing loss in both 
ears, not just the left ear, and he requested reconsideration 
of the previous decision under the Veterans Claims Assistance 
Act of 2000 (VCAA).  By a rating decision dated in August 
2001, the previous decision was reconsidered, and service 
connection for left ear hearing loss was again denied.  

The veteran testified at a videoconference hearing conducted 
by the undersigned in February 2003.    


FINDINGS OF FACT

1.  The veteran had noise exposure and acoustic trauma during 
combat in service.

2.  The veteran currently has a left ear hearing loss 
disability which is causally related to inservice noise 
exposure and acoustic trauma.  


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service department records show that during the veteran's 
first period of service, during World War II, as a B-24 
pilot, he flew 47 combat missions over enemy occupied Europe.  
His awards included the Distinguished Flying Cross and the 
Air Medal.  

Service medical records are not currently available.  
However, other evidence indicates that there were no 
audiometry test reports for his first period of service, and 
that audiometry tests in August 1952 and October 1952, during 
his second period of service, showed hearing loss in the 
right ear, and normal findings in the left ear.

On a VA audiology examination in October 1997, the veteran 
reported significant noise exposure during service.  He said 
he flew B-24 airplanes without hearing protection.  He also 
reported acoustic trauma when he was forced to bail out of an 
airplane loaded with bombs which exploded nearby.  He 
reported no significant noise exposure after service, and had 
worked in office jobs.  An audiogram disclosed pure tone 
thresholds in the left ear at the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz of 30, 45, 45, 50, and 55, 
respectively.  Speech audiometry revealed speech recognition 
ability of 94 percent in the left ear.  It was noted that the 
veteran had mild to severe sensorineural hearing loss ear 
bilaterally.   

In February 1998, the veteran submitted an excerpt from The 
Merck Manual of Diagnosis and Therapy, which noted that 
hearing loss may be caused by any source of intense noise, 
such as aircraft or gunfire, usually accompanied by high-
frequency tinnitus, and that acoustic trauma (blast injury) 
produces the same kind of sensory hearing loss.  The Merck 
Manual, 2188 (15th ed. 1987). 

VA treatment records dated from December 1998 to April 1999 
show the veteran's evaluation and follow-up for hearing aids. 

In July 1999, a VA audiology examination was conducted.  The 
veteran stated that he had bilateral hearing loss which began 
when he was in service.  He said that the B-24 engines were 
extremely loud, and that he had no ear protection.  In 
addition, on one occasion, he had to bail out of an airplane, 
and the airplane and bombs exploded nearby.  Sensorineural 
hearing loss was diagnosed.  

In February 2003, the veteran testified at a videoconference 
hearing before the undersigned.  He described his inservice 
noise exposure, including the incident in which he had to 
bail out of the airplane.  He also testified that he had a 
very gradual onset of hearing loss which has progressed over 
time.  

At the hearing, the veteran submitted copies of service 
department records pertaining to the accident in August 1944.  
According to these records, the veteran was the pilot of a B-
24 bomber which began malfunctioning shortly after take-off 
on a combat mission, necessitating the ejection of the entire 
crew.  Immediately after ejection, the airplane crashed to 
earth and exploded.

The veteran also submitted other evidence regarding some of 
his combat missions at the hearing, including the aborted 
mission of August 1944.  Among this evidence was an article 
written by a member of the crew on that mission, who 
described the malfunctioning airplane, the veteran's attempts 
to keep the plane aloft until the remainder of the crew had 
bailed out and he was able to parachute out, and the 
subsequent explosion of the airplane which was fully loaded 
with fuel and bombs.  


II.  Analysis

The enactment of the VCAA resulted in a significant change in 
the VA adjudication and appeal process.  In addition to the 
elimination of the requirement of a well-grounded claim, the 
new law, and implementing regulations, specify the 
notification and assistance VA must provide in the 
development of claims for VA benefits.   See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326 (2003).  Case law has further 
defined these duties.  See, e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that the notice and 
duty to assist provisions of the law have been met to the 
extent necessary in view of the favorable outcome, and, for 
the same reason, that any deficiencies are not prejudicial to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for chronic 
disabilities such as sensorineural hearing loss if  
manifested to a compensable degree within one year after 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) competent evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first element, for the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The VA examination 
and treatment records dated from 1997 to 1999 demonstrate the 
presence of a hearing loss under these criteria.  

As to the second element, inservice injury, service 
department records establish that the veteran served in 
combat; thus, the provisions of 38 U.S.C.A. § 1154(b) are for 
application.  Other evidence he submitted, such as service 
department records, and recollections of fellow servicemen, 
corroborate events described by the veteran in written 
statements and hearing testimony, which in any event are 
consistent with the circumstances of his service.  Thus, the 
Board finds that injury to the left ear from inservice noise 
exposure and acoustic trauma is demonstrated.  

The third element, competent evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability, generally requires medical evidence.  See 
Hickson.  Nevertheless, a nexus may be established by general 
medical evidence such as an article or treatise, if of 
sufficient certainty under the facts of a specific case.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Additionally, 
the veteran is competent to describe symptoms which he can 
observe.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran has provided credible testimony regarding the 
gradual onset of his noticeable hearing loss over the years, 
and his constant tinnitus since service.  He has submitted 
evidence from a medical text confirming that hearing loss is 
often caused by noise exposure from aircrafts or gunfire, or 
by acoustic trauma.  The text also noted that such hearing 
loss is often accompanied by tinnitus, for which the veteran 
is service-connected.  Bearing in mind that the veteran is a 
combat veteran with demonstrated significant noise exposure, 
and noting the provisions of 38 U.S.C.A. § 1154, the Board 
finds that the evidence is in equipoise as to whether left 
ear hearing loss is due to noise exposure in service.  With 
the resolution of all reasonable doubt in the veteran's 
favor, service connection for left ear hearing loss is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).







ORDER

Service connection for left ear hearing loss is granted.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



